t c summary opinion united_states tax_court wayne robert and patricia a rogers petitioners v commissioner of internal revenue respondent docket no 1068-o1s filed date wayne robert and patricia a rogers pro sese louise r forbes for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue - - respondent determined deficiencies in petitioners’ federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are as follows whether petitioners are entitled to schedule c deductions for car and truck expenses for and we hold that petitioners are not whether petitioners are entitled to schedule c deductions for employee benefit programs for and we hold that petitioners are not whether petitioners are entitled to a schedule c deduction for insurance for we hold that petitioners are not background some of the facts have been stipulated and they are so found petitioners resided in wilmington massachusetts at the time that their petition was filed for the sake of convenience we shall hereinafter refer to petitioner wayne robert rogers as petitioner a petitioner’s business as a computer consultant petitioner has worked as a self-employed computer consultant for many years during and the years in issue petitioner had a single client bainbridge international inc bainbridge the bainbridge office was located south of route in canton massachusetts within the boston metropolitan area except for days on which he was traveling for bainbridge outside of massachusetts petitioner commuted from his home in wilmington a community proximate to route and within the boston metropolitan area to the bainbridge office in canton petitioner’s commute typically took minutes in the morning and anywhere from minutes to hours in the evening at least when he was not traveling for bainbridge outside of massachusetts petitioner’s typical workweek consisted of to hours the vast majority of this time was spent at the bainbridge office in canton petitioner spent relatively little time working at home b petitioners’ income_tax returns petitioners timely filed joint federal_income_tax returns for and in each instance petitioners attached to their returns a schedule c profit or loss from business for petitioner’s business as a computer consultant petitioner reported income and claimed expenses on his schedules c for and as follows gross_income dollar_figure dollar_figure less total expenses -20 dollar_figure -dollar_figure net profit dollar_figure dollar_figure - - included among the deductions claimed by petitioner on his schedules c for and were the following car and truck expenses dollar_figure dollar_figure employee benefit programs big_number big_number insurance big_number --- the deductions claimed by petitioner for car and truck expenses represented the cost of commuting between petitioner’s home and workplace the deductions claimed by petitioner for employee benefit programs represented the cost of certain family vacations the deduction claimed by petitioner for insurance represented monthly premiums_paid for a policy of life_insurance purchased by petitioner to provide income security for his family in the event of his death c notice_of_deficiency in the notice_of_deficiency respondent disallowed the schedule c deductions claimed by petitioner for car and truck expenses and employee benefit programs in and and for insurance in although respondent agrees that petitioners substantiated these deductions as to payment respondent contends that the expenditures in question are not deductible as a matter of law discussion it has long been held that deductions are a matter of legislative grace and only as there is clear provision therefor --- - can any particular deduction be allowed 292_us_435 see also 308_us_488 sec_261 sets forth the general_rule for the disallowance of deductions by stating that in computing taxable_income no deduction shall in any case be allowed in respect of the items specified in this part sec_262 sets forth another general_rule namely that no deduction shall be allowed for personal living or family_expenses it has long been held that the cost of commuting to and from a taxpayer’s place of business is a nondeductible personal_expense 413_us_838 326_us_465 63_tc_129 32_tc_947 affd per curiam 283_f2d_865 5th cir sullivan v commissioner 1_bta_93 sec_1 e b income_tax regs accordingly petitioner is the phrase this part refers to part ix items not deductible of subchapter_b computation of taxable_income of chapter of subtitle a income taxes of the internal_revenue_code part ix includes sec_261 through 280h this court has also held that the cost of transportation between a taxpayer’s residence and local job sites may be deductible if the taxpayer’s residence serves as the principal_place_of_business and the travel is in the nature of normal and deductible business travel e g 76_tc_839 n 73_tc_766 in the present case continued - - not entitled to deduct car and truck expenses as claimed on his schedule c for and expenditures_for family vacations are likewise clearly nondeductible personal expenses sec_262 johnson v commissioner tcmemo_1962_23 accordingly petitioner is not entitled to deduct expenses for employee_benefits programs as claimed on his schedule c for and finally premiums_paid for life_insurance by the insured are nondeductible personal expenses sec_262 sec_1_262-1 income_tax regs see also sec_264 accordingly petitioner is not entitled to deduct premiums_paid for insurance as claimed on his schedule c for notwithstanding the foregoing petitioners contend that the expenditures in question should be deductible in order to achieve parity of treatment between employees and the self-employed however the question of what should be deductible is a political matter that falls exclusively within the authority of congress in other words absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may deem its effects susceptible of improvement see continued however petitioner’s principal_place_of_business was not his residence but rather the bainbridge office in canton - 516_us_235 quoting 464_us_386 accordingly petitioners' appeal for relief must in this instance be addressed to their elected representatives conclusion in view of the foregoing we hold that petitioners are not entitled to the deductions in issue respondent’s determination is therefore sustained reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent regarding petitioners’ concern about parity it must be acknowledged that differences do exist between the treatment of employees and the self-employed for tax purposes however our disposition of the disputed issues in the present case would have been no different if petitioner had been an employee rather than a self-employed_individual
